                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

SAMUEL LEE CARTER                                                              PLAINTIFF

vs.                                Civil No. 1:18-cv-01039

NANCY BERRYHILL                                                             DEFENDANT
Acting Commissioner, Social Security Administration


                                     JUDGMENT

       For the reasons set forth in the Memorandum Opinion entered on this date, the Court

DISMISSES Plaintiff’s Complaint (ECF No. 1) without prejudice.

       IT IS SO ORDERED this 26th day of February 2019.


                                                       /s/   Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       U. S. MAGISTRATE JUDGE
